DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al. (US Patent 7,514,734) in view of Haneder et al. (US Patent 6,707,082).
Regarding claim 1, Aggarwal et al. disclose a first structure comprising metal (18a); a second structure comprising metal (22b); a third structure comprising ferroelectric material (20)(PZT), wherein the third structure is between and adjacent to the first and second structures; and a fourth structure adjacent to the third structure(18b), wherein the fourth structure comprises insulative material (22a) (fig 2D). 
Aggarwal et al. fails to disclose insulative material having a thickness in a range of 5 angstroms to 100 angstroms.
Haneder et al. discloses an insulative material (261, Al2O3) with a thickness of 3nm on the ferroelectric layer (25) [col. 4 lines 59-61]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the insulative material 30 angstroms, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In Re Aller, 105 USPQ 233. Moreover, the controlling the thickness of the insulator would allow one to control the capacitance across the insulator. 
Regarding claim 2, Haneder et al. disclose the insulative material includes an oxide of Al (261) [col. 4 lines 59-61].
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element (ferroelectric capacitor from Aggarwal and the insulator material of Haneder ) merely performs the same function as it does separately. 
One of ordinary skill in the art would have recognized that the results of the combination were predictable. (The ferroelectric capacitor from Aggarwal would perform the same way with the insulator material of Haneder.)

Regarding claim 5, Aggarwal et al. disclose a sixth structure, wherein the sixth structure comprises metal including one or more of: Cu, Al, Au, Co, Ti, or N (TiAlN, 32) (fig. 2D).
Regarding claim 6, Aggarwal et al. disclose the ferroelectric material includes one or more of: Zr (PZT) (fig. 2D). 
Regarding claim 7, Aggarwal et al. disclose the ferroelectric material includes one or more of: Pb, Ti, Zr (PZT). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al. (US Patent 7,514,734) in view of Haneder et al. (US Patent 6,707,082) as applied to claim 1 above in view of Srinivasan et al. (US 2014/0225226).
Aggarwal et al. disclose a first structure comprising metal (18a); a second structure comprising metal (22b); a third structure comprising ferroelectric material (20)(PZT), wherein the third structure is between and adjacent to the first and second structures; and a fourth structure adjacent to the third structure(18b), wherein the fourth structure comprises insulative material (22a) (fig 2D). Aggarwal et al. disclose a fifth structure adjacent to the first structure, wherein the fifth structure comprises a barrier material (fig 2D).
Aggarwal et al. and  Haneder et al. fail to  disclose a barrier material, which includes Ta and N.
Srinivasan et al. disclose a barrier material, which includes Ta and N [0025]. 
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element(ferroelectric capacitor from Aggarwal and the materials of Srinivasan ) merely performs the same function as it does separately. 
One of ordinary skill in the art would have recognized that the results of the combination were predictable. (The ferroelectric capacitor from Aggarwal would perform the same way with the materials of Srinivasan.)
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al. (US Patent 7,514,734) in view of Haneder et al. (US Patent 6,707,082)  as applied to claim 1 above in view of Tu (US Patent 6,207,525).
Aggarwal et al. and  Haneder et al. fail to  disclose the ferroelectric material has a thickness of 2nm to 20nm.
Tu discloses a ferroelectric material with a thickness of 200 angstroms (20nm) [col 4 lines 45-50]..
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the ferroelectric material 20 nm in thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In Re Aller, 105 USPQ 233. Moreover, the controlling the thickness of the ferroelectric would allow one to control the capacitance across the ferroelectric layer. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al. (US Patent 7,514,734) in view of Haneder et al. (US Patent 6,707,082)  as applied to claim 1 above in view of Manipatruni et al. (US 2020/0273865).
Aggarwal et al. disclose a first structure comprising metal (18a); a second structure comprising metal (22b); a third structure comprising ferroelectric material (20)(PZT), wherein the third structure is between and adjacent to the first and second structures; and a fourth structure adjacent to the third structure(18b), wherein the fourth structure comprises insulative material (22a) (fig 2D). 
Aggarwal et al. and in view of Haneder et al. fail to disclose the ferroelectric material is a super lattice of a first material and a second material, wherein the first material includes one of: PbTiO3 (PTO), Docket No.: O1.AB7993-US28SrZrO3, or FeO3, and wherein the second material includes one of: SrTiO3 (STO), BaZrO3, or YTiO3.
Manipatruni disclose a superlattice of PTO and STO [0024].
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element(ferroelectric capacitor from Aggarwal and the materials of Manipatruni ) merely performs the same function as it does separately. 
One of ordinary skill in the art would have recognized that the results of the combination were predictable. (The ferroelectric capacitor from Aggarwal would perform the same way with the materials of Manipatruni.)

Claims 10 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US 2007/0205449) in view of Aggarwal et al. (US Patent 7,514,734) in view of  Haneder et al. (US Patent 6,707,082).
Ishida discloses a bit-line (6); a word-line (5); a transistor (1) coupled to the bit-line and the word-line; and a capacitor over the bit-line (COB) (fig 4), wherein the COB is coupled to ground (chassis ground)  and the transistor (fig 5).
Ishida fails to disclose  a first electrode comprising metal; a second electrode comprising metal; a first structure comprising ferroelectric material, wherein the first structure is between and adjacent to the first and second electrodes; and a second structure adjacent to the first structure, wherein the second structure comprises insulative material.
Aggarwal et al. disclose a first structure comprising metal (18a); a second structure comprising metal (22b); a third structure comprising ferroelectric material (20)(PZT), wherein the third structure is between and adjacent to the first and second structures; and a fourth structure adjacent to the third structure(18b), wherein the fourth structure comprises insulative material (22a) (fig 2D). 
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element(ferroelectric capacitor from Aggarwal and the circuit layout disclosed in Ishida) merely performs the same function as it does separately. 
One of ordinary skill in the art would have recognized that the results of the combination were predictable. (The ferroelectric capacitor from Aggarwal would perform the same way in Ishida.)
Ishida and Aggarwal et al. fail to disclose insulative material having a thickness in a range of 5 angstroms to 100 angstroms.
Haneder et al. discloses an insulative material (261, Al2O3) with a thickness of 3nm on the ferroelectric layer (25) [col. 4 lines 59-61]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the insulative material 30 angstroms, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In Re Aller, 105 USPQ 233. Moreover, the controlling the thickness of the insulator would allow one to control the capacitance across the insulator. 


Claims 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avci et al. (WO 2017/044127) in view of Aggarwal et al. (US Patent 7,514,734) in view of  Haneder et al. (US Patent 6,707,082).
Regarding claim 17, Avci r et al. discloses a processor (claim 18); and a memory coupled to the processor (claim 18), and a wireless interface to allow the processor to connunicate with another device (claim 18).
Avci et al. fails to disclose the memory includes: a ferroelectric material between two electrodes; an insulative material adjacent to the ferroelectric material.
Aggarwal et al. disclose the memory includes: a ferroelectric material (PZT) between two electrodes (18a, 22b) ; an insulative material (18b) adjacent to the ferroelectric material (fig 2D).
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element(ferroelectric capacitor from Aggarwal and structures of Avci) merely performs the same function as it does separately. 
One of ordinary skill in the art would have recognized that the results of the combination were predictable. (The ferroelectric capacitor from Aggarwal would perform the same way in Avci1.)
Ishida and Aggarwal et al. fail to disclose insulative material having a thickness in a range of 5 angstroms to 100 angstroms.
Haneder et al. discloses an oxide  insulative material (261, Al2O3) with a thickness of 3nm on the ferroelectric layer (25) [col. 4 lines 59-61]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the insulative material 30 angstroms, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In Re Aller, 105 USPQ 233. Moreover, the controlling the thickness of the insulator would allow one to control the capacitance across the insulator. 

Regarding claim 18, Aggarwal et al. disclose the two electrodes comprise metal including one or more of: Cu, Al, graphene, carbon nanotube, Au, Co, Ti, or N (TiAlN, 32) (fig. 2D).
Regarding claim 20, Aggarwal et al. disclose the ferroelectric material includes oxides of one or more of: Hf or Zr (PZT). 
Claim 21, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al. (US Patent 7,514,734) in view of Tu (US Patent 6,207,525).
Regarding claim 21, Aggarwal et al. disclose a first structure comprising metal (18a); a second structure comprising metal (22b); a third structure comprising ferroelectric material (20)(PZT), wherein the third structure is between and adjacent to the first and second structures; and a fourth structure adjacent to the third structure(18b), wherein the fourth structure comprises insulative material (22a) (fig 2D). 

Aggarwal et al. fail to  disclose the ferroelectric material has a thickness of 2nm to 20nm.
Tu discloses a ferroelectric material with a thickness of 200 angstroms (20nm)[ col 4 lines 45-50].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the ferroelectric material 20 nm in thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In Re Aller, 105 USPQ 233. Moreover, the controlling the thickness of the ferroelectric would allow one to control the capacitance across the ferroelectric layer. 
Regarding claim 24, Aggarwal et al. disclose the ferroelectric material includes one or more of: Zr (PZT) (fig. 2D). 
Regarding claim 25, Aggarwal et al. disclose the ferroelectric material includes one or more of: Pb, Ti, Zr (PZT). 

Claim 22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al. (US Patent 7,514,734) in view of Tu (US Patent 6,207,525) as applied to claim 21 and  further in view of  Haneder et al. (US Patent 6,707,082).
Aggarwal et al. fail to  disclose insulative material being aluminum oxide and  a thickness in a range of 5 angstroms to 100 angstroms.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the insulative material 30 angstroms, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In Re Aller, 105 USPQ 233. Moreover, the controlling the thickness of the insulator would allow one to control the capacitance across the insulator. 
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element (ferroelectric capacitor from Aggarwal and the insulator material of Haneder ) merely performs the same function as it does separately. 
One of ordinary skill in the art would have recognized that the results of the combination were predictable. (The ferroelectric capacitor from Aggarwal would perform the same way with the insulator material of Haneder.)

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al. (US Patent 7,514,734) in view of Tu (US Patent 6,207,525) as applied to claim 21 above in view of Srinivasan et al. (US 2014/0225226).
Aggarwal et al. disclose a first structure comprising metal (18a); a second structure comprising metal (22b); a third structure comprising ferroelectric material (20)(PZT), wherein the third structure is between and adjacent to the first and second structures; and a fourth structure adjacent to the third structure(18b), wherein the fourth structure comprises insulative material (22a) (fig 2D). Aggarwal et al. disclose a fifth structure adjacent to the first structure, wherein the fifth structure comprises a barrier material (fig 2D).
Aggarwal et al. disclose a sixth structure, wherein the sixth structure comprises metal including one or more of: Cu, Al, Au, Co, Ti, or N (TiAlN, 32) (fig. 2D).
Aggarwal et al. and  Tu fail to  disclose a barrier material, which includes Ta and N.
Srinivasan et al. disclose a barrier material, which includes Ta and N [0025]. 
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element(ferroelectric capacitor from Aggarwal and the materials of Srinivasan ) merely performs the same function as it does separately. 
One of ordinary skill in the art would have recognized that the results of the combination were predictable. (The ferroelectric capacitor from Aggarwal would perform the same way with the materials of Srinivasan.)
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al. (US Patent 7,514,734) in view of Tu (US Patent 6,207,525) as applied to claim 21  above in view of Manipatruni et al. (US 2020/0273865).
Aggarwal et al. disclose a first structure comprising metal (18a); a second structure comprising metal (22b); a third structure comprising ferroelectric material (20)(PZT), wherein the third structure is between and adjacent to the first and second structures; and a fourth structure adjacent to the third structure(18b), wherein the fourth structure comprises insulative material (22a) (fig 2D). 
Aggarwal et al. and in view of Tu  fail to disclose the ferroelectric material is a super lattice of a first material and a second material, wherein the first material includes one of: PbTiO3 (PTO), Docket No.: O1.AB7993-US28SrZrO3, or FeO3, and wherein the second material includes one of: SrTiO3 (STO), BaZrO3, or YTiO3.
Manipatruni disclose a superlattice of PTO and STO [0024].
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element(ferroelectric capacitor from Aggarwal and the materials of Manipatruni ) merely performs the same function as it does separately. 
One of ordinary skill in the art would have recognized that the results of the combination were predictable. (The ferroelectric capacitor from Aggarwal would perform the same way with the materials of Manipatruni.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817